UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-1089


CONTINENTAL CASUALTY COMPANY,

                Plaintiff - Appellee,

          v.

JOHN F. CURRAN, III,

                Defendant - Appellant,

          and

GARGOYLES, INC.,

                Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:14-cv-01183-WDQ)


Submitted:   July 8, 2015                  Decided:   August 19, 2015


Before MOTZ and KING, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


John F. Curran, III, Appellant Pro Se. Ashley Elisabeth Eiler,
John E. Howell, William E. Smith, WILEY REIN, LLP, Washington,
D.C., for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       John F. Curran, III seeks to appeal the district court’s

order denying a motion for continuance.                     This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012),

and    certain     interlocutory        and       collateral       orders,     28   U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                      The order that Curran

seeks   to   appeal    is    neither     a        final    order   nor    an   appealable

interlocutory or collateral order.                        See Stevenson v. City of

Seat    Pleasant,      743 F.3d 411,        415-16        (4th    Cir.     2014).

Accordingly, we dismiss the appeal for lack of jurisdiction.                            We

deny the parties’ pending motions as moot.                           We dispense with

oral    argument    because       the    facts       and     legal    contentions      are

adequately    presented      in    the    materials         before    this     court   and

argument would not aid the decisional process.

                                                                                DISMISSED




                                              3